 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT 10.1
 
SHARE SALE AGREEMENT BETWEEN SWEETPEA PETROLEUM PTY LTD
AND FALCON OIL & GAS LTD DATED MAY 23, 2013
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[header.jpg]
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
Share sale agreement
 

--------------------------------------------------------------------------------





 
Sweetpea Petroleum Pty Ltd ACN 074 750 879
 


 
Falcon Oil & Gas Ltd
 


 


 


 


 


 
Version:  1
 
 
 

--------------------------------------------------------------------------------

Level 11  Central Plaza Two  66 Eagle Street  Brisbane QLD 4000  | GPO Box
1855  Brisbane QLD 4001 Australia |  ABN 42 721 345 951
Telephone +61 7 3233 8888    |   Fax +61 7 3229 9949
www.mccullough.com.au
Offices  Brisbane  Sydney  Newcastle
 


 
 

--------------------------------------------------------------------------------

 
[header.jpg]

Table of contents




 

Parties  1     Background  1     Agreed terms  1       1 Definitions and
interpretation  1       2 Agreement to sell and buy the sale shares  3       3
Condition precedent  4       4 Purchase price  4       5 Completion  5       6
Warranties  6       7 Capacity  6       8 Announcements and confidentiality  7  
    9 GST  7       10 General  8     Schedule 1  12   Warranties (clauses 1.1
and 6)  12     Execution  13

 
 

 23343259v3   |  Share sale agreement  


 
 

--------------------------------------------------------------------------------

 

Share sale agreement
 
Dated 23 May 2013

--------------------------------------------------------------------------------


 
Parties
 
Seller
Sweetpea Petroleum Pty Ltd (ACN 074 750 879)
of Suite 6, 170 Coonawarra Road, Winnellie NT 0820
 
Buyer
Falcon Oil & Gas Ltd, a company incorporated in British Columbia, Canada on 18
January 1980 under the laws of the Province of British Columbia
of 5th Floor, Styne House, Upper Hatch Street, Dublin 2, Ireland

 
Background
 
A  
The Seller is the owner of the Sale Shares.

 
B  
The Seller agrees to sell and the Buyer agrees to buy the Sale Shares on the
terms of this Agreement.

 
Agreed terms


 
1  
Definitions and interpretation

 
1.1  
Definitions

 
In this Agreement:


Term
Definition
Agreement
means this Agreement, including any annexures and schedules, as amended from
time to time.
Business Day means a day that is not a Saturday, Sunday or public holiday in
Brisbane, Queensland.
Buyer Shares
has the meaning given to that term in clause 4.1(b).
Cash Consideration
has the meaning given to that term in clause 4.1(a).
Company
means Falcon Oil & Gas Australia Limited (ACN 132 857 008).
Completion
means completion of the sale and purchase of the Sale Shares under this
Agreement.
Completion Date
means the date that is no less than three (3) and no more than five (5) Business
Days after the date the Condition Precedent in clause 3.1(a) is satisfied, or
another date the parties agree in writing.
Conditions Precedent
has the meaning given to that term in clause 3.1.
Corporations Act
means Corporations Act 2001 (Cth).

 
 

 23343259v3   |  Share sale agreement  

 
 

--------------------------------------------------------------------------------

 
 
 
Encumbrance
means any mortgage, charge, pledge or lien, and any security interest or a
preferential or adverse interest of any kind.
Escrow Deed
means the deed pursuant to which the Seller agrees that the Buyer Shares will be
subject to escrow, substantially in the form approved by the parties on or about
the date of this Agreement and attached hereto as Exhibit A.
GST
has the meaning given to that term in the GST Act.
GST Act
means A New Tax System (Goods and Services Tax) Act 1999 (Cth).
Insolvency Event
means any of the following events concerning a party:
(a)      if an administrator, liquidator, receiver, receiver and manager or
other controller (as defined in the Corporations Act) is appointed to, or over,
any of the property or undertaking of the party;
(b)   if a controlling trustee is appointed to, or over, any of the property or
undertaking of the party;
(c)   if the party is unable to pay its debts when they become due and payable;
(d)   if the party ceases to carry on business; or
(e)   if any event happens in Australia or any other country or territory in
respect of a party that is similar to any of the events or circumstances
referred to in this definition.
 
Progressive or Periodic Supply
means a Taxable Supply that satisfies the requirements of section 156-5 GST Act.
Purchase Price
means the consideration set out in clause 4.
Sale Shares
means all shares in the capital of the Company held by the Seller being
50,000,000 fully paid ordinary shares in the Company.
Subscription Letter
means the letter agreement in relation to the issue of the Buyer Shares,
substantially in the form approved by the parties on or about the date of this
Agreement and attached hereto as Exhibit B.
Sunset Date
means the date that is three months after the date of this Agreement.
Supplier
means, for the purposes of clause 9, the entity making the supply (as defined in
the GST Act).
Warranty
means each warranty in clause 7.1 and Schedule 1.

 
1.2  
Interpretation

 
In this Agreement:
 
(a)           
a reference to a clause, schedule, annexure or party is a reference to a clause
of, and a schedule, annexure or party to, this Agreement and references to this
Agreement include any schedules or annexures;

 
(b)           
a reference to a party to this Agreement or any other document or agreement
includes the party’s successors, permitted substitutes and permitted assigns;

 
 

 23343259v3   |  Share sale agreement 2

 
 

--------------------------------------------------------------------------------

 
 
(c)           
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

 
(d)           
a reference to a document or agreement (including a reference to this Agreement)
is to that document or agreement as amended, supplemented, varied or replaced;

 
(e)           
a reference to this Agreement includes the agreement recorded by this Agreement;

 
(f)           
a reference to legislation or to a provision of legislation (including
subordinate legislation) is to that legislation as amended, re-enacted or
replaced, and includes any subordinate legislation issued under it;

 
(g)           
if any day on or by which a person must do something under this document is not
a Business Day, then the person must do it on or by the next Business Day;

 
(h)           
a reference to a person includes a corporation, trust, partnership,
unincorporated body, government and local authority or agency, or other entity
whether or not it comprises a separate legal entity; and

 
(i)           
a reference to ‘month’ means calendar month.

 
(j)           
This Agreement is not to be interpreted against the interests of a party merely
because that party proposed this document or some provision in it or because
that party relies on a provision of this Agreement to protect itself;

 
(k)           
a reference to ‘$’ or ‘dollar’ is to Australian currency, unless otherwise
noted;

 
(l)           
a reference to time is to Queensland time; and

 
(m)           
a reference to applicable law is to any relevant law (including any subordinate
or delegated legislation or statutory instrument of any kind) of a jurisdiction
in or out of Australia, and also to any relevant judgment, order, policy,
guideline, official directive, code of conduct, authorisation or request (even
if it does not have the force of law) of any government agency or regulatory
body, such as a stock exchange, within or outside Australia.



 
2  
Agreement to sell and buy the Sale Shares

 
2.1  
Agreement

 
The Seller agrees to sell the Sale Shares, and the Buyer agrees to buy the Sale
Shares, from the Seller:
 
(a)           
free from Encumbrances;

 
(b)           
for the Purchase Price;

 
(c)           
on the Completion Date; and

 
(d)           
otherwise on the terms of this Agreement.

 
2.2  
Risk

 
The title to, property in and risk of the Sale Shares shall:
 
 

 23343259v3   |  Share sale agreement 3

 
 

--------------------------------------------------------------------------------

 
 
(a)           
remain solely with the Seller until Completion; and

 
(b)           
pass to the Buyer on and from Completion.

 
2.3  
Conduct before Completion

 
Before Completion, the Seller must not:
 
(a)           
dispose of any interest in any Sale Shares or grant any Encumbrance over them;

 
(b)           
do or omit to do or cause or allow to be done or omitted to be done any act or
thing which may result in a breach of any of the Warranties.



 
3  
Condition precedent

 
3.1  
Conditions precedent

 
Completion is conditional on:
 
(a)           
the requisite majority of members of the Company approving the acquisition of
the Sale Shares by the Buyer by passing a resolution at a general meeting of the
Company in accordance with section 611 Item 7 of the Corporations Act;

 
(b)           
no Warranty of the Seller being incorrect in any material particular; and

 
(c)           
the TSX Venture Exchange having issued a conditional approval letter that
authorizes Completion,

 
(the Conditions Precedent).
 
3.2  
Waiver of Condition Precedent

 
The Buyer may waive any non-satisfaction of the Condition Precedent in clause
3.1(b).
 
3.3  
Best endeavours

 
Each party must use its best endeavours to ensure that the Conditions Precedent
are satisfied (or do not become incapable of being satisfied) and must promptly
notify the other party if it becomes aware of circumstances that may result in a
condition not being satisfied.
 
3.4  
Failure to satisfy

 
If a Condition Precedent is not satisfied, or becomes incapable of being
satisfied, by the Sunset Date, and, in respect of the Condition Precedent in
clause 3.1(b), such failure is not waived by the Buyer, this Agreement is deemed
to have terminated and each party is relieved of any further obligation under
this Agreement other than accrued rights arising before termination.


 
4  
Purchase price

 
4.1  
Purchase price

 
The Purchase Price for the Sale Shares is:
 
(a)           
USD $3,000,000 (Cash Consideration); plus

 
 

 23343259v3   |  Share sale agreement 4

 
 

--------------------------------------------------------------------------------

 
 
(b)           
the issue of 97,860,000 fully paid ordinary shares in the capital of the Buyer
(Buyer Shares).

 
4.2  
How purchase price is paid

 
At Completion, the Buyer must pay the Cash Consideration to the Seller and issue
the Buyer Shares to the Seller, such shares to be issued subject to the terms,
including trading restrictions, set out in the Subscription Letter and the
Escrow Deed.
 
5  
Completion

 
5.1  
Date and place for completion

 
Completion must take place at the offices of McCullough Robertson (Brisbane) on
the Completion Date, or at any other time, date and place the Buyer and Seller
agree in writing.
 
5.2  
Seller’s obligation on completion

 
At Completion, the Seller must give the Buyer absolute ownership of and title to
the Sale Shares free from any Encumbrance.
 
5.3  
Delivery of documents

 
(a)           
At Completion, the Seller must give the Buyer:

 
(i)           
share certificates for the Sale Shares;

 
(ii)          
completed transfers of the Sale Shares to the Buyer or its nominee signed by the
Seller, and in registrable form (subject to the payment of stamp duty);

 
(iii)         
executed counterparts of the Subscription Letter and the Escrow Deed; and

 
(iv)          
the written resignation of Martin B Oring as a director of the Company, it being
incumbent upon the Company to accept such resignation effective from Completion
at a duly convened meeting of the existing directors of the Company..

 
5.4  
Buyer’s obligations at Completion

 
At Completion, the Buyer must:
 
(a)           
pay the Cash Consideration;

 
(b)           
provide a copy of certificates evidencing the Buyer Shares; and

 
(c)           
accept all items the Seller gives the Buyer under clause 5.3, and

 
(d)           
sign any documents that need signing by the Buyer including counterparts of the
Subscription Letter and the Escrow Deed;

 
(e)           
date and exchange the Escrow Deed and Subscription Letter.

 
5.5  
Interdependence

 
The obligations of the Buyer and the Seller under clause 5 are interdependent
and:
 
 

 23343259v3   |  Share sale agreement 5

 
 

--------------------------------------------------------------------------------

 
 
(a)           
all actions required to be performed on Completion must be taken to have
occurred simultaneously; and

 
(b)           
Completion occurs when all of the obligations of the Buyer and the Seller under
clause 5 are complied with or waived in writing by the Buyer and the Seller.

 
5.6  
Failure to complete

 
If the Buyer or the Seller fails to fully comply with its obligations under
clause 5 and the parties do not achieve Completion then each party must:
 
(a)           
return to the other, all documents delivered to it under clause 5;

 
(b)           
repay to the other, all payments received by it under clause 5; and

 
(c)           
do everything reasonably required by the other party to reverse any action taken
under clause 5,

 
without prejudice to any other rights any party may have because of that
failure.


 
6  
Warranties

 
6.1  
Seller Warranties

 
The Seller warrants to the Buyer that each Warranty is true and accurate in all
material respects at the date of this Agreement and separately at Completion.
 
6.2  
Acknowledgement by Seller

 
The Seller acknowledges that the Buyer has entered into this Agreement in
reliance on the Warranties.
 
6.3  
Application of Warranties

 
Each Warranty:
 
(a)           
does not merge on, and remains in full force after, Completion; and

 
(b)           
is a separate warranty and its meaning is not affected by any other Warranty.



 
7  
Capacity

 
7.1  
Title and capacity

 
Each party represents and warrants that:
 
(a)           
it is validly existing under the laws of its place of incorporation or
registration;

 
(b)           
it has the power to enter into and perform its obligations under this Agreement;

 
(c)           
it has taken all corporate action and holds all authorisation necessary or
desirable to enable its entry into and performance of this Agreement, and it is
complying with any conditions attached to the authorisation;

 
 

 23343259v3   |  Share sale agreement 6

 
 

--------------------------------------------------------------------------------

 
 
(d)           
its obligations under this Agreement are enforceable against it under the terms
of the Agreement; and

 
(e)           
the execution, delivery and performance by it of this Agreement (and any other
document required to be entered into by it relating to this Agreement) does not
and will not:

 
(i)           
result in a breach of, or constitute a default under, any agreement or
arrangement to which it is party or by which it is bound; or

 
(ii)          
result in a breach of any law or order, judgment or decree of any court or
government agency or regulatory body by which it is bound.

 
7.2  
Legal advice

 
Each party warrants it has read and understood this Agreement and obtained
independent legal advice about its terms.
 
8  
Announcements and confidentiality

 
8.1  
Agreement to remain confidential

 
Subject to clause 8.2, the parties must keep confidential the existence and
terms of this Agreement and their negotiations.
 
8.2  
No announcement to be made

 
No public announcement or communication relating to the existence and terms of
this document or the negotiations of the parties may be made or authorised by a
party unless:
 
(a)           
each party gives its written approval (which shall be not unreasonably
withheld);

 
(b)           
as is necessary to enforce a party’s respective rights and obligations under
this Agreement;

 
(c)           
the disclosure is to the disclosing party’s employees, consultants, professional
advisers, bankers, financial advisers and financiers or to a person whose
consent is required under this  Agreement, or for a transaction contemplated by
it; or

 
(d)           
the disclosure is made to comply with any applicable law or the requirements of
any regulatory body (including any relevant stock exchange).



 
9  
GST

 
9.1  
Interpretation

 
Any words capitalised in clause 9 and not already defined in clause 1.1 have the
meaning given to those words in the GST Act.
 
9.2  
GST exclusive

 
Except under clause 9, the consideration for a Supply made under or in
connection with this Agreement does not include GST.
 
 

 23343259v3   |  Share sale agreement 7

 
 

--------------------------------------------------------------------------------

 
 
9.3  
Taxable Supply

 
If a Supply made under or in connection with this document is a Taxable Supply,
then at or before the time any part of the consideration for the Supply is
payable:
 
(a)           
the Recipient must pay the Supplier an amount equal to the total GST for the
Supply, in addition to and in the same manner as the consideration otherwise
payable under this document for that Supply; and

 
(b)           
the Supplier must give the Recipient a Tax Invoice for the Supply.

 
9.4  
Later GST change

 
For clarity, the GST payable under clause 9.3 is correspondingly increased or
decreased by any subsequent adjustment to the amount of GST for the Supply for
which the Supplier is liable, however caused.
 
9.5  
Reimbursement or indemnity

 
If either party has the right under this Agreement to be reimbursed or
indemnified by another party for a cost incurred in connection with this
Agreement, that reimbursement or indemnity excludes any GST component of that
cost for which an Input Tax Credit may be claimed by the party being reimbursed
or indemnified.
 
9.6  
Warranty that Tax Invoice is issued regarding a Taxable Supply

 
Where a Tax Invoice is given by the Supplier, the Supplier warrants that the
Supply to which the Tax Invoice relates is a Taxable Supply and that it will
remit the GST (as stated on the Tax Invoice) to the Australian Taxation Office.
 
9.7  
Progressive or Periodic Supplies

 
Where a Supply made under or in connection with this Agreement is a Progressive
or Periodic Supply, clause 9.3 applies to each component of the Progressive or
Periodic Supply as if it were a separate Supply.
 
10  
General

 
10.1  
Amendments

 
This Agreement may only be amended by written agreement between all parties.
 
10.2  
Assignment

 
A party may only assign this Agreement or a right under this Agreement with the
written consent of the other party whose consent may not be unreasonably
withheld, except that Seller shall have the right to assign this Agreement or
any rights under this Agreement to its parent company, PetroHunter Energy
Corporation, a Maryland corporation, without Buyer’s written consent..
 
10.3  
Counterparts

 
This Agreement may be signed in any number of counterparts.  All counterparts
together make one instrument.
 
 

 23343259v3   |  Share sale agreement 8

 
 

--------------------------------------------------------------------------------

 
 
10.4  
No merger

 
The rights and obligations of the parties under this Agreement do not merge on
completion of any transaction contemplated by this Agreement.
 
10.5  
Entire agreement

 
(a)           
This Agreement supersedes all previous agreements about its subject matter and
any agreements collateral to those agreements.  This Agreement embodies the
entire agreement between the parties.

 
(b)           
To the extent permitted by law, any statement, representation or promise made in
any negotiation or discussion, has no effect except to the extent expressly set
out or incorporated by reference in this Agreement .

 
(c)           
Each party acknowledges and agrees that it does not rely on any prior conduct or
representation by the other party in entering into this Agreement.

 
10.6  
Further assurances

 
Each party must do all things reasonably necessary to give effect to this
Agreement and the transactions contemplated by it.
 
10.7  
No waiver

 
(a)           
The failure of a party to require full or partial performance of a provision of
this Agreement does not affect the right of that party to require performance
subsequently.

 
(b)           
A single or partial exercise of or waiver of the exercise of any right, power or
remedy does not preclude any other or further exercise of that or any other
right, power or remedy.

 
(c)           
A right under this Agreement may only be waived in writing signed by the party
granting the waiver, and is effective only to the extent specifically set out in
that waiver.

 
10.8  
Governing law and jurisdiction

 
(a)           
Queensland law governs this Agreement.

 
(b)           
Each party irrevocably submits to the exclusive jurisdiction of the Queensland
courts and courts competent to hear appeals from those courts.

 
10.9  
Severability

 
A clause or part of a clause of this Agreement that is illegal or unenforceable
may be severed from this Agreement and the remaining clauses or parts of the
clause of this Agreement continue in force.
 
10.10  
Notice

 
(a)           
A notice, consent or communication under this Agreement is only effective if it
is:

 
(i)           
in writing in English, signed by or on behalf of the person giving it;

 
(ii)          
addressed to the person to whom it is to be given; and

 
 
 

 23343259v3   |  Share sale agreement 9

 
 

--------------------------------------------------------------------------------

 
 
(iii)         
given as follows:

 
(A)          
delivered by hand to that person’s address;

 
(B)          
sent to that person’s address by prepaid mail or by prepaid airmail, if the
address is overseas; or

 
(C)          
sent by e-mail to that person’s e-mail address where the sender receives a
transmission confirmation report indicating the e-mail was sent and the correct
destination e-mail address of recipient.

 
(b)           
A notice, consent or communication given under clause 10.10(a) is given and
received on the corresponding day set out in the table below.  The time
expressed in the table is the local time in the place of receipt.



If a notice is
It is given and received on
Delivered by hand or sent by email
(a) that day, if delivered by 5.00pm on a Business Day; or
(b) the next Business Day, in any other case.
Sent by post
(a) three Business Days after posting, if sent within Australia; or
(b) seven Business Days after posting, if sent to or from a place outside
Australia.

 
(c)           
A person’s address and e-mail address are those set out below, or as the person
notifies the sender:



Name
Sweetpea Petroleum Pty Ltd
Attention
Martin B. Oring
Address
Suite 6, 170 Coonawarra Road, Winnellie NT 0820
Email
martin.oring@verizon.net



With a copy to


Name
Dill Dill Carr Stonbraker & Hutchings, P.C.
Attention
Fay M. Matsukage
Address
455 Sherman Street, Suite 300, Denver, Colorado 80203, USA
Email
fmm@dillanddill.com



Name
Falcon Oil & Gas Ltd
Attention
Philip O’Quigley
Address
5th Floor, Styne House, Upper Hatch Street, Dublin 2, Ireland
Email
poquigley@falconoilandgas.com

 
10.11  
Costs

 
(a)           
Each party bears its own costs in relation to the preparation and signing of
this Agreement.

 
 

 23343259v3   |  Share sale agreement 10

 
 

--------------------------------------------------------------------------------

 
 
(b)           
Unless otherwise provided in this Agreement, the Buyer pays all stamp duty and
other taxes of a similar nature (including fines, penalties and interest) on
this Agreement and on any instrument or other document signed to give effect to
this Agreement.

 
10.12  
Method of payment

 
All payments required to be made under this Agreement must be made via wire
transfer in accordance with instructions provided by Seller.
 
10.13  
Time of the essence

 
Time is of the essence of this Agreement.
 
 
 
 
 
 
 
 
 
 

 23343259v3   |  Share sale agreement 11

 
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

 
Schedule 1 
 
Warranties (clauses 1.1 and 6)

--------------------------------------------------------------------------------


 
1  
The Sale Shares

 
1.1  
(shares fully paid)  The Sale Shares are fully paid up and, to the knowledge of
the Seller, have been properly and validly allotted and issued.

 
1.2  
(Seller sole owner)  The Seller is the sole legal and beneficial owner and
registered holder of each Sale Share, free from any Encumbrance.

 
1.3  
(power to sell)  The Seller has complete and unrestricted power and authority to
transfer full legal and beneficial ownership of the Sale Shares to the Buyer on
Completion.

 
1.4  
(no pre-emption)  There is no agreement, arrangement or understanding, or issued
security, which gives or may give any person a right in respect of any transfer
of the Sale Shares.

 
2  
The Seller

 
(not insolvent)  The Seller is not affected by an Insolvency Event.
 
 
 
 
 

 23343259v3   |  Share sale agreement 12


 
 

--------------------------------------------------------------------------------

 



 
Execution


Executed by
   
Sweetpea Petroleum Pty Ltd (ACN 074 750 879) in accordance
with section 127(1) of the Corporations Act by:
         
 /s/ Martin B. Oring                                 
 
                 /s/ Colin P. Hallenstein                                
Ù
Director
 
Ù
Director/Secretary
     
Martin B. Oring                                     
 
                 Colin P Hallenstein                                    
Ù
Full name of Director
 
Ù
Full name of Director/Secretary



Executed by
   
Falcon Oil & Gas Ltd by:
         
               /s/ Philip O’Quigley                             
 
                  /s/ John Craven                                        
Ù
Director
 
Ù
Director/Secretary
     
               Philip O’Quigley                                
 
                 John Craven                                            
Ù
Full name of Director
 
Ù
Full name of Director/Secretary
             23 May 2013      23 May 2013


 
 
 
 
 
 
 
 
 

 23343259v3   |  Share sale agreement 13

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 